Citation Nr: 1117476	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-23 106A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran service on active duty from November 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied service connection for bilateral hearing loss and bilateral tinnitus and from a November 2008 rating decision by the RO in Detroit, Michigan, that granted individual unemployability.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for May 2010, but the Veteran called the RO stating that he could not make the scheduled Travel Board hearing and wised for his file to be forwarded to the Board for a decision.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during active service.  

2.  The Veteran experienced symptoms of chronic bilateral hearing loss during service and continuous symptoms of hearing loss since separation from service.  

3.  The Veteran experienced symptoms of chronic tinnitus during service and continuous symptoms of tinnitus since separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regard to the duties to notify and assist a claimant, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case as the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that a RO letter in March 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss related to service.  The Veteran notes exposure to noise during service while participating in combat.  The DD Form 214 shows that the Veteran received the Combat Action Ribbon.  The record also contains lay statements from fellow service members who also reported significant noise exposure in combat situations during service.  Based on the evidence of record, the Board finds that the Veteran was exposed to loud noise during service.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's hearing was noted as clinically normal on the October 1968 entrance report of medical examination.  Service treatment records are silent regarding any complaints, treatment, or diagnosis related to the Veteran's ears or hearing.  The Veteran's ears and ear drums were noted as clinically normal on the April 1970 separation report of medical examination.  Whisper test results show the Veteran's hearing at 15/15.  The Board acknowledges that the record does not contain a separation report of medical history.  The Board also notes that a whisper test is not equivalent to an audiogram in terms of reliability.  

The record is silent regarding hearing loss until an August 2006; however, the Board again notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

An August 2006 private medical treatment record is the first medical record addressing hearing loss.  The examiner noted a history of noise exposure in the military while in the Infantry with the Marine Corps.  The Veteran reported hearing loss since military service, especially in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
65
60
LEFT
10
10
50
85
90
  
These findings show hearing loss for VA purposes as defined in 38 C.F.R. § 3.385.

The Veteran contends that he has experienced hearing loss since separation from service.  He noted that he did not complain about the hearing loss for years because it was something he learned to live with and thought was normal after combat.  The record also contains multiple lay statements supporting the Veteran's contention.  In October 2007, the Veteran's wife reported difficulty with the Veteran's hearing since May 1970, when they met, only weeks after his separation from service.  The wife explained that the Veteran did not realize that his hearing loss would not go away and that he could receive assistance for it.  A November 2007 statement from a fellow service member noted that the Veteran reported not being able to hear anything for several hours.  Due to the shortage of Marines in their unit, the officer could not justify sending him back for an examination.  He noted no bleeding from the ears.  The service member also reported that this was not an isolated incident.  A third letter from another former service member noted many firefights, one in particular which resulted in the Veteran's hearing loss due to a muzzle flash.  

The Veteran is competent to report such symptoms as hearing loss that he experiences at any time because this requires only personal knowledge as it comes to him through his senses, and the Veteran's wife and fellow service members are also competent to relate their observations of the Veteran's symptoms of hearing loss.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The Board finds the Veteran's testimony to be credible regarding his in-service symptoms and continuity of symptomatology after service separation.  The Board also finds the lay statements provided by the Veteran's wife and fellow service members to be credible regarding onset of hearing loss during service and continuous symptoms since separation from service.  

The Board acknowledges the negative nexus opinion provided by a VA examiner in June 2007.  The examiner noted that hearing loss due to acoustic trauma or high-noise exposure occurs at the time of the incident and is not delayed in onset.  The examiner then noted the normal hearing at discharge with no complaints of hearing loss or tinnitus noted.  He opined that all factual evidence indicates onset of hearing loss after a period of service.   The Board notes however that the examiner did not address the multiple lay statements showing hearing loss during service.  As the Board has found these statements to be credible, the June 2007 opinion is based on an inaccurate factual premise.  The Board may reject a medical opinion that is based on facts that have been found to be inaccurate or because other facts present in the record contradict the facts that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

Given the competent and credible evidence of noise exposure and hearing loss during active service, the competent and credible testimony of continuous symptoms after service to the present, and a current diagnosis of hearing loss that meets the criteria for a hearing loss disability under VA regulations, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he has bilateral tinnitus that began during active service.  Service treatment records, including entrance and exit examinations, are silent regarding any complaints, treatment or diagnosis of bilateral tinnitus.  In spite of this silence, the Veteran notes continuous symptoms of tinnitus since separation from service.  He explained in his November 2007 notice of disagreement that he did not complain about the hearing loss for years because it was something he learned to live with and thought was normal after combat.  The Veteran's wife also noted he complained of ringing in his ears since he had met her in May of 1970, only a few weeks after his separation from service.  

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses, and the Veteran's wife and fellow service members are also competent to relate their observations of the Veteran's symptoms of hearing loss.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Therefore, the Board finds that the Veteran experienced chronic symptoms of tinnitus during service and immediately after separation from service.  

During the June 2007 VA examination, the Veteran reported constant bilateral tinnitus that is very irritating at times.  The examiner opined that the Veteran's tinnitus is more likely than not related to the Veteran's hearing loss.  There is no negative opinion or evidence of record to contradict this finding.  

Given the competent and credible evidence of ringing in the ears during active service and the positive nexus opinion relating the Veteran's tinnitus to his service-connected bilateral hearing loss, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral tinnitus is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


